office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c number info release date uil conex-109391-06 the honorable james l oberstar u s house of representatives washington dc dear mr oberstar this letter is in response to your inquiry dated date on behalf of your constituent ------------------------- ---- -------------inquired about the publishing of final regulations relating to the domestic_production_deduction under sec_199 of the internal_revenue_code code he also inquired whether a corporate taxpayer may include wages paid to its officers that are reported on form_w-2 when determining the limitation on the deduction the publishing of final regulations the american_jobs_creation_act_of_2004 public law stat sec_102 and amended by sec_403 of the gulf_opportunity_zone act of public law stat added sec_199 of the code the irs and treasury_department issued notice_2005_14 i r b on date providing interim guidance on sec_199 o n date we published in the federal_register proposed_regulations under sec_199 see fr on date we held a public hearing on the proposed_regulations we have received many written and electronic comments on notice_2005_14 and the proposed_regulations before publishing final regulations we will carefully consider all comments received before publication the irs office_of_chief_counsel the irs and the office of tax policy of the treasury_department must clear all regulations this extensive review of regulations can result in a lengthy time period between the publication of proposed and fina l regulations the limitation on the domestic_production_deduction generally a deduction for income attributable to domestic_production activities is available to taxpayers sec_199 of the code the taxpayer calculates the deduction based on a certain percentage of the lesser_of either the taxpayer’s qualified_production_activities_income for the taxable_year or taxable_income for the taxable_year or in the case of an individual adjusted_gross_income for taxable years beginning in that percentage i sec_3 percent however sec_199 limits the amount of deduction to fifty percent of the w-2_wages of the employer for the taxable_year in general the term w-2_wages is the sum of all amounts to be reported on form_w-2 with respect to employment of employees of the taxpayer ------------------asks whether a corporate taxpayer can include wages paid to its officers and that it reports on forms w-2 in this limitation on the deduction the wages included in this calculation are wages paid to employees of the taxpayer for the calendar_year ending in the taxpayer’s taxable_year proposed regulation sec_1_199-2 the proposed_regulations define employee as officers of a corporate taxpayer and the common_law employees thus a corporate taxpayer can include wages paid to a corporate officer that it reports on form_w-2 when calculating the limitation on the domestic_production_deduction i hope this information is helpful please contact me at ---------------------or --------- --------- ------------------ of my staff at ---------------------if we can be of further assistance sincerely marie cashman special counsel exempt_organizations employment_tax government entities tax exempt and government entities
